Hutcheson, Justice.
Under the allegations and the prayers of the petition, no equitable or other relief which would afford jurisdiction to this court is sought. The prayer is for a money judgment by way of damages for breach of a warranty contained in a deed. The words "that said defendants be required to make good the title to the said property” are mere surplusage, but, construed with the entire prayer, merely mean that the defendant be required to make good the title by paying damages. It follows that the Court of Appeals has jurisdiction; and the case is transferred to that court.

All the Justices concur.